DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 23 November 2020.
Claims 1, 5, 11 – 12, 14, 19, and 21 – 28 are pending and examined below. The Examiner acknowledges that claims 2 – 4, 6 – 10, 13, 15 – 18 and 20 are cancelled by Applicant. 

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 January 2019 and 19 June 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 23 November 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 – 12, 19 and 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (U.S. 4,563,854), hereinafter Ackermann, in view of Jones (U.S. 3,781,988).


[AltContent: connector][AltContent: connector][AltContent: textbox (Y)][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Z)]
Regarding claim 1, Ackermann discloses a wrapping device (apparatus of fig. 3) of a round baler (1, fig. 1) for wrapping a bale with a wrapping material, the wrapping device comprising: 
a separating device (apparatus of fig. 4) having a frame and a knife arrangement (fig. 4 shows the apparatus having knife 12 pivoting about shaft 10 connected to the frame of round baler 1), 

Ackermann does not explicitly disclose the separating device is movable between a separating position and an inactive position; a pivot element pivotably mounted to the frame for rotational movement about a pivot point between a deactivated position disengaged from the separating device to allow movement of the separating device and an activated position engaged with the separating device to block movement of the separating device and fix the knife arrangement in the inactive position; a spring having 

However, Jones teaches the separating device (cutter blade B, figs. 1, 2) is movable between a separating position (the Examiner deems when cutter blade B is accommodated within holder grip C as shown in figs. 1, 2 as the claimed “a separating position”) and an inactive position (col. 3, ll. 15 – 25 describes moving of cutter blade B out of holder grip C wherein the Examiner deems that after the moving of cutter blade B out of holder grip C when holder grip C is not accommodated within cutter blade B as the claimed “an inactive position”); a pivot element (guard G, figs. 1, 2) pivotably mounted to the frame (holder grip C, figs. 1, 2) for rotational movement about a pivot point (35, figs. 1, 2) between a deactivated position (as shown in fig. 2) disengaged from the separating device (cutter blade B) to allow movement of the separating device (col. 3, ll. 15 – 25 describes when describes moving of cutter blade B out of holder grip C, guard G is moved as shown in fig. 2) and an activated position (as shown in fig. 1) engaged with the separating device (B) to (the Examiner deems when guard G is positioned as shown in fig. 1, cutting blade B is blocked from being moved out of holder grip C) and fix the knife arrangement in the inactive position (the Examiner deems when guard G is positioned as shown in fig. 1, cutting blade B is blocked from being moved out of holder grip C thus fixed within holder grip C); 
a spring (loading spring S, figs. 1, 2) having a first end (the end of loading spring S at post 41, figs. 1, 2) attached to the frame (C) at a first fastening point (41, figs. 1, 2) and a second end (the end of loading spring S at post 41, figs. 1, 2) attached to the pivot element (G) at a second fastening point (43, figs. 1, 2); 
wherein the spring (S) is positioned on a first side (X, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side X as shown in annotated figs. 1, 2 as the claimed “first side”) of the pivot point (35) when the pivot element (G) is disposed in the deactivated position (as shown in fig. 2) to bias the pivot element (G) in a first rotational direction (counter-clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (35) to maintain the pivot element (G) in the deactivated position (as shown in fig. 2); and 
wherein the spring (S) is positioned on a second side (Y, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side Y as shown in annotated figs. 1, 2 as the claimed “second side”) of the pivot point (35), opposite the first side (X) of the pivot point (35), when the pivot element (G) is disposed in the activated position (as shown in fig. 1), to bias the pivot element (G) in a second rotational direction (clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (35), opposite the first rotational direction (counter-clockwise rotation about pivot point 35), to maintain the pivot element (G) in the activated position (as shown in fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the wrapping device, as disclosed by Ackermann, with the separating device is movable between a separating position and an inactive position; a pivot element pivotably mounted to the frame for rotational movement about a pivot point between a deactivated position disengaged from the separating device to allow movement of the separating device and an activated position engaged with the separating device to block movement of the separating device and fix the knife arrangement in the inactive position; a spring having a first end attached to the frame at a first fastening point and a second end attached to the pivot element at a second fastening point; wherein the spring is positioned on a first side of the pivot point when the pivot element is disposed in the deactivated position to bias the pivot element in a first rotational direction about the pivot point to maintain the pivot element in the deactivated position; and wherein the spring is positioned on a second side of the pivot point, opposite the first side of the pivot point, when the pivot element is disposed in the activated position, to bias the pivot element in a second rotational direction about the pivot point, opposite the first rotational direction, to maintain the pivot element in the activated position, as taught by Jones, with the motivation to protect the knife of the separating device from external/environmental forces when the knife of the separating device is not in use by enclosing the knife of the separation device in a guard, and providing a guard 

Regarding claim 11, Ackermann, as modified by Jones, discloses the invention as recited in claim 1.
Ackermann, as modified by Jones, further discloses the spring (Jones – S, figs. 1, 2) is a tension spring (Jones – abstract, ll. 10 – 16 describes the spring as a “tension spring”). 

Regarding claim 21, Ackermann, as modified by Jones, discloses the invention as recited in claim 1.
Ackermann, as modified by Jones, further discloses rotational movement (Jones – clockwise rotational movement of guard G about pivot point 35, figs. 1, 2) of the pivot element (Jones – G, figs. 1, 2) about the pivot point (Jones – 35, figs. 1, 2) between the deactivated position (Jones – as shown in fig. 2) and the activated position (Jones – as shown in fig. 1) moves the spring (Jones – S, figs. 1, 2) between the first side (Jones – X, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side A as shown in annotated figs. 1, 2 as the claimed “first side”) of the pivot point (Jones – 35) and the second side (Jones – Y, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side B as shown in annotated figs. 1, 2 as the claimed “second side”) of the pivot point (Jones – 35) respectively.

Regarding claim 22, Ackermann, as modified by Jones, discloses the invention as recited in claim 1.
Ackermann, as modified by Jones, further discloses the frame (Jones – C, figs. 1, 2) includes a stop (Jones – Z, annotated fig. 2) with the pivot element (Jones – G, figs. 1, 2) biased against the stop (Jones – Z) by the spring (Jones – S, figs. 1, 2) when the pivot element (Jones – G) is disposed in the deactivated position (Jones – as shown in fig. 2) (Jones – annotated fig. 2 shows an upper ridge or stop, as indicated by the reference character “Z”, on head 28 of holder grip C where bridging web 32 of guard G is biased against by spring S when guard G is disposed in the deactivated position as shown in fig. 2).

Regarding claim 23, Ackermann, as modified by Jones, discloses the invention as recited in claim 1.
Ackermann, as modified by Jones, further discloses the pivot point (Jones – 35, figs. 1, 2) is positioned between the first end (Jones – the end of loading spring S at post 41, figs. 1, 2) of the spring (Jones – S, figs. 1, 2) and the second end (Jones – the end of loading spring S at post 41, figs. 1, 2) of the spring (Jones – S) (best seen in Jones, fig. 2).

Regarding claim 12, Ackermann discloses a baler (1, fig. 1) for forming a bale, the baler (1) comprising: 
(left half of housing halves 2, fig. 1) and a second housing part (right half of housing halves 2, fig. 1) cooperating to define a pressing chamber (30, fig. 1);
a separating device (apparatus of fig. 4) having a frame and a knife arrangement (fig. 4 shows the apparatus having knife 12 pivoting about shaft 10 connected to the frame of round baler 1).

Ackermann does not explicitly disclose the separating device is movable between a separating position and an inactive position; a pivot element pivotably mounted to the frame for rotational movement about a pivot point between a deactivated position disengaged from the separating device to allow movement of the separating device and an activated position engaged with the separating device to block movement of the separating device and fix the knife arrangement in the inactive position; and a spring attached to and interconnecting the frame and the pivot element, wherein the spring moves over center of the pivot point as the pivot element moves between the deactivated position and the activated position to bias the pivot element in a first rotational direction about the pivot point when the pivot element is disposed in the deactivated position, and to bias the pivot element in a second rotation direction about the pivot point, opposite the first rotational direction, when the pivot element is disposed in the activated position.

However, Jones teaches the separating device (cutter blade B, figs. 1, 2) is movable between a separating position (the Examiner deems when cutter blade B is accommodated within holder grip C as shown in figs. 1, 2 as the claimed “a separating position”) and an inactive position (col. 3, ll. 15 – 25 describes moving of cutter blade B out of holder grip C wherein the Examiner deems that after the moving of cutter blade B out of holder grip C when holder grip C is not accommodated within cutter blade B as the claimed “an inactive position”); a pivot element (guard G, figs. 1, 2) pivotably mounted to the frame (holder grip C, figs. 1, 2) for rotational movement about a pivot point (35, figs. 1, 2) between a deactivated position (as shown in fig. 2) disengaged from the separating device (cutter blade B, figs. 1, 2) to allow movement of the separating device (col. 3, ll. 15 – 25 describes when describes moving of cutter blade B out of holder grip C, guard G is moved as shown in fig. 2) and an activated position (as shown in fig. 1) engaged with the separating device (B) to block movement of the separating device (the Examiner deems when guard G is positioned as shown in fig. 1, cutting blade B is blocked from being moved out of holder grip C) and fix the knife arrangement in the inactive position (the Examiner deems when guard G is positioned as shown in fig. 1, cutting blade B is blocked from being moved out of holder grip C thus fixed within holder grip C); and 
a spring (loading spring S, figs. 1, 2) attached to and interconnecting the frame (C via 41, figs. 1, 2) and the pivot element (G via 42, figs. 1, 2), wherein the spring (S) moves over center of the pivot point (35) as the pivot element (35) moves between the deactivated position (as shown in fig. 2) and the activated position (as shown in fig. 1) to bias the pivot element (35) in a first rotational direction (counter-clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (35) when the pivot element (G) is disposed in the deactivated position (as shown in fig. 2) (abstract, abstract, ll. 10 – 16 describes the spring moves over center with respect to the pivot axis), and to bias (G) in a second rotation direction (clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (35), opposite the first rotational direction (counter-clockwise rotation about pivot point 35), when the pivot element (G) is disposed in the activated position (as shown in fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the baler, as disclosed by Ackermann, with the separating device is movable between a separating position and an inactive position; a pivot element pivotably mounted to the frame for rotational movement about a pivot point between a deactivated position disengaged from the separating device to allow movement of the separating device and an activated position engaged with the separating device to block movement of the separating device and fix the knife arrangement in the inactive position; and a spring attached to and interconnecting the frame and the pivot element, wherein the spring moves over center of the pivot point as the pivot element moves between the deactivated position and the activated position to bias the pivot element in a first rotational direction about the pivot point when the pivot element is disposed in the deactivated position, and to bias the pivot element in a second rotation direction about the pivot point, opposite the first rotational direction, when the pivot element is disposed in the activated position, as taught by Jones, with the motivation to protect the knife of the separating device from external/environmental forces when the knife of the separating device is not in use by enclosing the knife of the separation device in a guard, and providing a guard that is 

Regarding claim 19, Ackermann, as modified by Jones, discloses the invention as recited in claim 12.
Ackermann, as modified by Jones, further discloses the spring (Jones – S, figs. 1, 2) is a tension spring (Jones – abstract, ll. 10 – 16 describes the spring as a “tension spring”). 

Regarding claim 24, Ackermann, as modified by Jones, discloses the invention as recited in claim 12.
Ackermann, as modified by Jones, further discloses the spring (Jones – loading spring S, figs. 1, 2) having a first end (Jones – the end of loading spring S at post 41, figs. 1, 2) attached to the frame (Jones – C) at a first fastening point (Jones – 41, figs. 1, 2) and a second end (Jones – the end of loading spring S at post 41, figs. 1, 2) attached to the pivot element (Jones – G) at a second fastening point (Jones – 43, figs. 1, 2).

Regarding claim 25, Ackermann, as modified by Jones, discloses the invention as recited in claim 24.
Ackermann, as modified by Jones, further discloses the pivot point (Jones – 35, figs. 1, 2) is positioned between the first end (Jones – the end of loading spring S at post 41, figs. 1, 2) of the spring (Jones – S, figs. 1, 2) and the second end (Jones – the end of loading spring S at post 41, figs. 1, 2) of the spring (Jones – S) (best seen in Jones, fig. 2).

Regarding claim 26, Ackermann, as modified by Jones, discloses the invention as recited in claim 12.
Ackermann, as modified by Jones, further discloses the spring (Jones – S, figs. 1, 2) is positioned on a first side (Jones – X, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side X as shown in annotated figs. 1, 2 as the claimed “first side”) of the pivot point (Jones – 35, figs. 1, 2) when the pivot element (Jones – G, figs. 1, 2) is disposed in the deactivated position (Jones – as shown in fig. 2) to bias the pivot element (Jones – G) in a first rotational direction (Jones – counter-clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (Jones – 35) to maintain the pivot element (Jones – G) in the deactivated position (Jones – as shown in fig. 2); and wherein the spring (Jones – S) is positioned on a second side (Jones – Y, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side Y as shown in annotated figs. 1, 2 as the claimed “second side”) of the pivot point (Jones – 35), opposite the first side (Jones – X) of the pivot point (Jones – 35), when the pivot element (Jones – G) is disposed in the activated position (Jones – as shown in fig. 1), to bias the pivot element (Jones – G) in a second rotational direction (Jones – clockwise rotation about pivot point 35, figs. 1, 2) about the pivot point (Jones – 35) to maintain the pivot element (Jones – G) in the activated position (Jones – as shown in fig. 1).

Regarding claim 27, Ackermann, as modified by Jones, discloses the invention as recited in claim 26.
Ackermann, as modified by Jones, further discloses rotational movement (Jones – clockwise rotational movement of guard G about pivot point 35, figs. 1, 2) of the pivot element (Jones – G, figs. 1, 2) about the pivot point (Jones – 35, figs. 1, 2) between the deactivated position (Jones – as shown in fig. 2) and the activated position (Jones – as shown in fig. 1) moves the spring (Jones – S, figs. 1, 2) between the first side (Jones – X, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side A as shown in annotated figs. 1, 2 as the claimed “first side”) of the pivot point (Jones – 35) and the second side (Jones – Y, annotated figs. 1, 2; given a line between first fastening point 41 and pivot point 35, the Examiner deems side B as shown in annotated figs. 1, 2 as the claimed “second side”) of the pivot point (Jones – 35) respectively.

Regarding claim 28, Ackermann, as modified by Jones, discloses the invention as recited in claim 12.
Ackermann, as modified by Jones, further discloses the frame (Jones – C, figs. 1, 2) includes a stop (Jones – Z, annotated fig. 2) with the pivot element (Jones – G, figs. 1, 2) biased against the stop (Jones – Z) by the spring (Jones – S, figs. 1, 2) when the pivot element (Jones – G) is disposed in the deactivated position (Jones – as shown in fig. 2) (Jones – annotated fig. 2 shows an upper ridge or stop, as indicated by the reference character “Z”, on head 28 of holder grip C where bridging web 32 of guard G is biased against by spring S when guard G is disposed in the deactivated position as shown in fig. 2).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the pivot element blocks movement of the piston when the pivot element is disposed in the activated position”.  The closest prior art, Ackerman and Jones, Ackerman discloses a piston and cylinder arrangement; however, the combination of Ackerman and Jones neither anticipated nor renders obvious a relationship between the piston and cylinder arrangement of Ackerman and the pivot element of Jones.  In other words, one having ordinary skill in the art would not derive the claimed limitation, “the pivot element blocks movement of the piston when the pivot element is disposed in the activated position” from the combination of Ackerman and jones. Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731